Exhibit 99.1 United States Gasoline Fund, LP Monthly Account Statement For the Month Ended November 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (319,536 ) Unrealized Gain (Loss) on Market Value of Futures 852,516 Interest Income 2,924 ETF Transaction Fees 2,000 Total Income (Loss) $ 537,904 Expenses Investment Advisory Fee $ 36,088 Brokerage Commissions 6,391 NYMEX License Fee 1,406 SEC & FINRA Registration Expense 450 Non-interested Directors' Fees and Expenses 324 Prepaid Insurance Expense 122 Other Expenses 83,100 Total Expenses 127,881 Expense Waiver (74,078 ) Net Expenses $ 53,803 Net Gain (Loss) $ 484,101 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 11/1/09 $ 60,945,729 Additions (400,000 Units) 14,615,046 Net Gain (Loss) 484,101 Net Asset Value End of Period $ 76,044,876 Net Asset Value Per Unit (2,100,000 Units) $ 36.21 To the Limited Partners of United States Gasoline Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended November 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Gasoline Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
